 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                     ***
 7    HOMERUN PRODUCTS, LLC,                                     Case No. 2:18-cv-00794-JCM-GWF
 8                                             Plaintiff,
             v.                                                             ORDER
 9
      TWIN TOWERS TRADING, INC,
10

11                                        Defendant.
12

13          This matter is before the Court on Defendant’s Motion to Reschedule Hearing (ECF No.
14   81), filed February 14, 2019. Plaintiff shall have up and until, February 21, 2019 to file an
15   objection. If no objection is filed, the Court will grant Defendant’s request. Defendant’s Motion
16   did not indicate whether the parties met and conferred before bringing the instant motion. A
17   party should attempt to meet and confer regarding a stipulation to continue a hearing date before
18   filing a motion for such a continuance.
19          Dated this 15th day of February, 2019.
20

21
                                                                GEORGE FOLEY, JR.
22                                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                            1
